Citation Nr: 0009229	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  98-20 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from January to August 
1995.

The instant appeal arose from a July 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Montgomery, Alabama, which denied a claim for service 
connection for schizophrenia.


FINDINGS OF FACT

1.  The veteran's schizophrenia clearly and unmistakably 
existed prior to service.

2.  In a September 1995 rating decision, an RO denied service 
connection for schizophrenia.

3.  The evidence submitted since the September 1995 RO 
decision is new and bears directly and substantially on the 
question of whether schizophrenia was incurred in or 
aggravated by service.

4.  The record contains no competent medical evidence of an 
increase in disability of the veteran's schizophrenia during 
active service.


CONCLUSIONS OF LAW

1.  The September 1995 RO decision, which denied service 
connection for schizophrenia, is final.  38 U.S.C.A. § 7105 
(West 1991).

2.  The evidence submitted to reopen the claim for service 
connection for schizophrenia is new and material and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).

3.  The veteran's claim of entitlement to service connection 
for schizophrenia is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a final decision issued by an RO may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  38 U.S.C.A. 
§ 7105(c) (West 1991); see also 38 C.F.R. §§ 20.302, 20.1103 
(1999).  The exception to this rule is 38 U.S.C.A. § 5108 
(West 1991), which states, in part, that "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  
See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).

38 C.F.R. § 3.156(a) (1999) reveals that "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board observes that the RO initially denied service 
connection for schizophrenia in a September 1995 rating 
decision.  The evidence of record at that time included the 
service medical records.  Later that month, a letter was sent 
to the veteran's last address of record, informing her of 
this decision.  No communication was received from the 
veteran within the year after the RO mailed the notice 
letter, so the denial became final.  38 C.F.R. § 20.302(a) 
(1999).  The September 1995 RO decision is final.  
38 U.S.C.A. § 7105 (West 1991), 38 C.F.R. § 20.1103 (1999).  
As a result, the evidence that must be considered in 
determining whether new and material evidence has been 
submitted in this case is that evidence added to the record 
since the September 1995 RO decision.

In this instance, the RO did not provide the veteran with any 
overview of the laws and regulations pertaining to issues of 
new and material evidence and/or finality of prior decisions.  
As noted above, entitlement to service connection for 
schizophrenia was initially denied in 1995.  While the RO 
noted the prior denial in the July 1998 rating decision on 
appeal, the statement of the case and the supplemental 
statement of the case did not specifically note the 
requirements for reopening claims.  In light of these facts, 
the Board has considered whether the veteran would be 
prejudiced by appellate review of her claim prior to issuance 
of such information.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  However, as the Board finds that new and material 
evidence has been submitted to reopen the appellant's claim 
of entitlement to service connection for schizophrenia, the 
undersigned concludes that she would not be prejudiced under 
Bernard by proceeding on the merits.

Since the September 1995 denial, further evidence has been 
added to the record.  The pertinent, additional evidence 
includes: (1) written statements from the veteran, her former 
representative, and her attorney; (2) testimony the veteran 
provided during a February 1999 hearing before RO personnel; 
and (3) private treatment records dated from October 1995 to 
April 1998.  This evidence is new to the record, and, in view 
of the less stringent standard for materiality set forth in 
Hodge, the Board finds that this new evidence bears directly 
and substantially on the question of whether the veteran's 
schizophrenia was incurred or aggravated as a result of 
service.  Accordingly, the veteran's claim for service 
connection for schizophrenia is reopened.

Having reopened the veteran's claim for service connection 
for an acquired psychiatric disorder, including 
schizophrenia, the Board observes that the next step 
following the reopening of her claim is consideration of the 
claim on a de novo basis.  She contends that "[i]f [she] had 
not been harassed by a drill instructor [her] schizophrenia 
would not have bothered [her] again."  The threshold 
question is whether the veteran's claim of entitlement to 
service connection for schizophrenia is well grounded under 
38 U.S.C.A. § 5107(a) (West 1991).  A well-grounded claim is 
a plausible claim that is meritorious on its own or capable 
of substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990). To establish that a claim is well grounded, there 
must be more than a mere allegation of record, the claim must 
be accompanied by evidence that justifies a belief by a fair 
and impartial individual that the claim is plausible.  Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  Moreover, where 
the determinative issue involves a medical diagnosis or a 
question of medical causation, competent medical evidence to 
the effect that the claim is plausible is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  A pre-existing injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(a) (1999).

Medical treatment records reflect that the veteran currently 
has a psychiatric disorder that has been variously diagnosed 
as a psychotic disorder, not otherwise specified; 
schizoaffective disorder; schizoaffective disorder versus 
major depression with psychotic features, and schizophrenia.  
She contends that this condition preexisted service and 
worsened therein.  A veteran is presumed to be in sound 
condition upon entry into service, except for any defects 
noted at the time of examination for entry into service.  
38 U.S.C.A. § 1111 (West 1991).  The presumption of soundness 
can be rebutted only by clear and unmistakable evidence that 
such a disability existed prior to service.  Id.; 38 C.F.R. 
§ 3.304(b) (1999).

The veteran in this case underwent an enlistment examination 
in August 1994, but the examining physician did not note any 
psychiatric abnormalities.  At that time the only prior 
history of hospitalization or treatment the veteran reported 
was having a hysterectomy at age 25.  That notwithstanding, 
the service medical records, the post-service private medical 
evidence, and statements of the veteran and her family 
provide clear and unmistakable evidence that schizophrenia 
preexisted the veteran's period of active service.  

Records from her in-service hospitalization at the medical 
center in Fort Gordon, Georgia, reveal that the veteran 
reported that she "had been treated for schizophrenia and 
hospitalized two times prior to her enlistment."  Her first 
such hospitalization was at age 12, and the second 
hospitalization occurred when she was in the 11th grade.  She 
reported that she was treated on an outpatient basis for 
several years following her inpatient treatment, but then she 
stopped taking medication and stopped seeing her private 
psychiatrist.  She reported that she continued to hear voices 
during periods of stress but that she did not mention her 
history of schizophrenia at enlistment because "she thought 
she had grown out of it."  Medical and Physical Evaluation 
Board Proceedings Reports dated in April and June 1995, 
respectively, found that the veteran's schizophrenia had 
preexisted service.

Post-service evidence also reveals diagnosis and treatment of 
schizophrenia prior to service.  September 1996 admission 
records from the Baptist Medical Center reveal that the 
veteran had her first psychiatric treatment at age 15 in 1977 
or 1978.  As the veteran was catatonic at the time of 
admission, her history was provided by her family.  Her 
family indicated that she had a long history of psychiatric 
problems, including two periods of inpatient treatment.  
Records from the Montgomery Area Mental Health Authority 
(MAMHA) reveal that the veteran reported that she was 
diagnosed as schizophrenia at age 14 and was hospitalized for 
two months at Jackson Hospital.

During her February 1999 hearing, the veteran reported that 
she was originally diagnosed with schizophrenia when she was 
about 12.  The Board finds that the aforementioned evidence 
clearly and unmistakably demonstrates that schizophrenia 
preexisted the veteran's entrance onto active duty.  See 
Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000) (presumption 
of soundness rebutted despite lack of contemporaneous 
clinical evidence or recorded history); cf. Miller v. West, 
11 Vet. App. 345 (1998).

The question remains whether the preexisting schizophrenia 
was aggravated during the veteran's period of active service.  
She has not submitted any medical evidence that her 
schizophrenia was aggravated by service.  In fact, the record 
contains evidence to the contrary.  In April 1995 Medical 
Board report contemporaneously and specifically found that 
her schizophrenia had not been aggravated by her period of 
active service.  Although she has claimed that harassment by 
a superior officer made her schizophrenia worse, her 
contentions do not constitute medical evidence of an increase 
in disability of her schizophrenia because she is a 
layperson.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  Considering the lack of medical evidence of an 
increase in disability of the veteran's schizophrenia during 
active service, the Board finds that the claim of entitlement 
to service connection for schizophrenia is not well grounded.

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO in that the RO 
made its decision on the merits.  The United States Court of 
Appeals for Veterans' Claims (formerly the United States 
Court of Veterans Appeals) has held that when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded analysis.  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).  Therefore, the veteran is not 
prejudiced by the manner in which the Board has disposed of 
the claim.


ORDER

New and material evidence having been submitted, the claim 
for service connection for schizophrenia is reopened.  A 
well-grounded claim not having been submitted, service 
connection for schizophrenia is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

